DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 28, 29 and 31-47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hutton et al. (US 4,033,059, hereafter Hutton) in view of Raksha et al. (US 2005/0106367, hereafter Raksha)

Hutton does not explicitly teach the ink formulation having magnetically-alignable flakes therein, or applying a curved magnetic field so that the flakes in the first printed region are aligned in a convex or concave shape in a cross-section of a vertical plane of the printed region, wherein the flakes in the second printed region are not aligned along the curved magnetic field so as to produce a visible kinematic effect in the first printed region when the image is tilted or rotated.
Raksha teaches a method of forming a security device including printing upon a substrate (substrate 29, par. 62) with an ink formulation having magnetically-alignable flakes therein (pigment flakes 26 surrounded by carrier 28, par. 62) and applying a curved magnetic field so that the flakes in the first printed region are aligned in a convex or concave shape in a cross-section of a vertical plane of the printed region, wherein the flaxes in a second printed region are aligned along a different curved magnetic field and not along the first curved magnetic field, so as to produce a visible kinematic effect in the first printed region when the image is tilted or rotated. (par. 72, Figs. 2D-2E)
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Hutton to include the use of magnetic flakes in the ink, aligned in a curved shape, as taught by Raksha, in order to provide additional security elements in the final printed product. 

	With respect to claim 29, Hutton, as modified by Raksha, teaches the printing is intaglio printing. (Hutton, col. 8, lines 34-39)
With respect to claim 31, Hutton, as modified by Raksha, teaches the discernible printed image consists of a lined image formed of groups of parallel lines. (Hutton, col. 8, lines 34-66, Figs. 1-4)
With respect to claim 32, Hutton, as modified by Raksha, teaches printing a first printed region includes printing a plurality of printed lines that are wider than the printed lines of the second region. (Hutton, col. 11, lines 22-28) Although the references do not explicitly state that the lines are at least twice as wide, the particular ratio between the widths of the lines would change the appearance in a predictable manner and, as such, would be obvious to one having ordinary skill in the art in order to provide a particular printed result.
With respect to claims 33-34, Hutton, as modified by Raksha, teaches printing a first printed region includes printing parallel lines in the first printed region and printing a second printed region includes printing parallel lines in the second printed region. (Hutton, col. 8, lines 34-66, Figs. 1-4)
With respect to claim 35, Hutton, as modified by Raksha, teaches the particles or flakes in at least some of the ink is aligned so that the particles or flakes are not all uniformly aligned. (Raksha, Figs. 2D-2E)
With respect to claim 36, Hutton, as modified by Raksha, teaches an area density of the ink of the second printed region is less than an area density of the ink of the first printed region. (Hutton, col. 16, lines 34-67, Figs. 12-15)
With respect to claim 37, Hutton, as modified by Raksha, teaches the flakes are color shifting flakes. (Raksha, par. 63)

With respect to claim 40, Hutton, as modified by Raksha, teaches a weight of the ink in a line of a length of one unit in the first printed region is larger than a weight of the ink in a line of a same length in the second printed region. (This is inherently true if the same ink is printed in a greater volume) Although the references do not explicitly teach that the weight is at least three times greater, the particular ratio between the weights of the inks is directly related to the ratio between the heights of the lines and the relationship between the heights would change the appearance in a predictable manner and, as such, would be obvious to one having ordinary skill in the art in order to provide a particular printed result.
With respect to claim 41, Hutton, as modified by Raksha, teaches an image is seen in the first printed region without magnification upon tilting, and the same image is not seen without magnification in the second printed region upon tilting. (Hutton, col. 8, lines 34-66, Figs. 1-4) Although the combination of references does not explicitly state the image is a rolling bar, the nature of the printed image does not have a functional impact on the performance of the invention and therefore it would have been obvious to one having ordinary skill in the art to print any desired image, including a rolling bar.
With respect to claim 42, although Hutton, as modified by Raksha, does not explicitly teach the first printed region is a continuous, non-interrupted line of variable width or variable height, the nature of the printed image does not have a functional impact on the performance of the invention and therefore it would have been obvious to one having ordinary skill in the art to print any desired image, including a continuous, non-interrupted line.

With respect to claim 45, Hutton, as modified by Raksha, teaches printing on a substrate includes printing a same ink formulation at a same time in the first printed region and the second printed region. (Hutton, col. 8, lines 34-66, Figs. 1-4)
With respect to claim 46, Hutton, as modified by Raksha, teaches the printed lines in the first printed region are at a 45° angle to the printed lines in the second printed region. (Hutton, col. 13, lines 4-9, Figs. 6-8)
With respect to claims 47, although Hutton, as modified by Raksha, does not explicitly teach the printed lines in the first printed region are dotted lines, the nature of the printed image does not have a functional impact on the performance of the invention and therefore it would have been obvious to one having ordinary skill in the art to print any desired image, including dotted lines.

Response to Arguments
Applicant’s arguments filed November 11, 2021 have been considered but are not persuasive.
In response to applicant’s argument on page 10, that Raksha does not teach or suggest applying a curved magnetic field so that flakes in a second printed region are not aligned along the curved magnetic field, as discussed in the rejection above, the examiner respectfully disagrees with applicant’s interpretation of the claim language. Raksha teaches two printed 
Furthermore, because Raksha teaches applying different curved magnetic fields in different printed regions, it would also be obvious to one having ordinary skill in the art to provide a printed region with a differently shaped magnetic field, or with no magnetic field at all, in order to change the appearance of the printed matter in predictable ways.
In response to applicant’s argument that the examiner’s reason for combining the references is overly broad, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Raksha teaches that “selected orientation of the magnetic pigment flakes can achieve a variety of illusive optical effects that are useful for decorative or security applications”. Accordingly one having ordinary skill in the art would be motivated to modify the printing process of Hutton to include magnetic flake orientation to achieve useful optical effects. 
In response to applicant’s argument that there is no indication in the rejection of claim 35 as to how Raksha was applied to the claim because al of the flakes in Fig. 2D are uniformly aligned in either a concave or a convex orientation, the examiner is unclear how this teaching does not apply to the claimed invention. As shown in the referenced figure, if some of the flakes are aligned in a concave orientation and some of the flakes are aligned in a convex orientation then they are not all uniformly aligned with each other. If applicant intends to claim a different alignment then the claim language must be amended to be more specific.
In response to applicant’s argument that claims 41-44 and 47 recite structural and not functional details relating to the first printing region, it appears that the examiner was not clear in 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JILL E CULLER/Primary Examiner, Art Unit 2853